740 N.W.2d 774 (2007)
Joshua RECHTFERTIG, Relator,
v.
Michael SPIERING, Uninsured, Respondent, and
St. Mary's Duluth Clinic Health System, and JC Christensen/Radiological Associates, Intervenors, and
Special Compensation Fund, Respondent.
No. A07-1306.
Supreme Court of Minnesota.
November 6, 2007.
Donald C. Erickson, Heather Korpela, Fryberger Buchanan Smith & Frederick P.A., Duluth, MN, for Relator.
S. Forrest Hutchinson, Forrest Hutchinson & Assoc., Duluth, MN, for Respondent.
Lori Swanson, Minnesota Attorney General, Rory H. Foley, Assistant Attorney General, St. Paul, MN, for Special Compensation Fund.
*775 Heard, considered, and decided by the court en banc.

ORDER
RUSSELL A. ANDERSON, Chief Justice.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 19, 2007, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).